COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        Brown Lab Investments, LLC, Joel Katz and Andrea Katz v. Lane
                            Moesser

Appellate case number:      01-21-00668-CV

Trial court case number: 2016-35154

Trial court:                190th District Court of Harris County

       Appellee has filed an unopposed motion to supplement volume 22 of the reporter’s record
with portions of an omitted transcript from a March 5, 2021 arbitration hearing. Appellee relies
on Rule 34.6(e) to permit the supplementation without the court reporter’s certification because
volume 22 is inaccurate. See TEX. R. APP. P. 34.6(e).
        Because appellee seeks to supplement the reporter’s record with omitted materials,
appellee must follow Rule 34.6(d), which states, “If anything relevant is omitted from the
reporter’s record . . . the appellate court, or any party may by letter direct the official court reporter
to prepare, certify, and file in the appellate court a supplemental reporter’s record containing the
omitted items.” TEX. R. APP. P. 34.6(d). Accordingly, we deny appellee’s motion. Appellee may
request the court reporter to file the supplemental reporter’s record in compliance with Rule
34.6(d).


        It is so ORDERED.

Judge’s signature: _____/s/ Sherry Radack________
                    Acting individually  Acting for the Court


Date: ___July 21, 2022_______